Determination of respondent, dated March 19, 1973, revoking three cabaret -licenses of petitioner at the Concourse Plaza Hotel in the Bronx is unanimously modified, on the law, to annul the revocations except as to “ The Tunnel ” which *555revocation is confirmed, without costs and without disbursements. One license covers the Grand Ballroom and another the main floor Wedgwood and Crystal Rooms, and a third is for a basement cabaret known as “The Tunnel”. The evidence adduced, which, in this article 78 proceeding, satisfies the substantial evidence rule, applies, however, mainly to the revocation which we sustain and has little if any application to the Ballroom and Wedgewood and Crystal Rooms and, therefore, those license revocations are annulled- The denial of an adjournment, under all the circumstances, was not arbitrary or capricious. (Cf. Mints Poultry v. Walkley, 41 A D 2d 865.) Concur — Stevens, P. J., Kupferman, Steuer and Capozzoli, JJ.